In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated January 22, 1998, which denied his motion to vacate a judgment of the same court, dated January 31, 1995, entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion. By giving 143-33 Beech Avenue as his address to the plaintiffs at the time of the accident, and by failing to change that address with the New York State Department of Motor Vehicles as required, the defendant waived any claim that 143-33 Beech Avenue was not his address for purposes of service (see, Sherrill v Pettiford, 172 AD2d 512). Additionally, the defendant failed to demonstrate the existence of a valid excuse for not promptly moving to vacate his default in answering the complaint (see, Kyriacopoulos v Mendon Leasing Corp., 216 AD2d 532; Perellie v Crimson's Rest, 108 AD 2d 903). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.